                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@ogletreedeakins.com
                                                                                               BRIAN L. BRADFORD
                                                                                           5   Nevada Bar No. 9518
                                                                                               brian.bradford@ogletreedeakins.com
                                                                                           6   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower
                                                                                           7
                                                                                               Suite 1500
                                                                                           8   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           9   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Attorneys for Defendants Eldorado Resorts Corporation,
                                                                                          11   Michael Marrs, Kristen Hayde, and Dominic Taleghani

                                                                                          12                              UNITED STATES DISTRICT COURT
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                FOR THE DISTRICT OF NEVADA
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   JOSEPH CARDINALE,                                 Case No.: 2:15-cv-01492-RFB-BNW
                                                                                          15
                                                                                                                    Plaintiff,
                                                                                          16                                                        STIPULATION AND ORDER FOR
                                                                                               vs.                                                   DISMISSAL WITH PREJUDICE
                                                                                          17
                                                                                               ELDORADO RESORTS CORPORATION, a
                                                                                          18   Florida Corporation; MICHAEL MARRS;
                                                                                               KRISTEN BECK; DOMINIC TALEGHANI;
                                                                                          19   and DOES 1-50, inclusive,
                                                                                          20
                                                                                                                    Defendants.
                                                                                          21

                                                                                          22          Plaintiff Joseph Cardinale (“Plaintiff”) and Defendants Eldorado Resorts Corporation, and

                                                                                          23   Individual Defendants Michael       Marrs,    Kristen    Hayde,     and Dominic       Taleghani
                                                                                          24   (“Defendants”)1, by and through their undersigned counsel, hereby stipulate that all claims
                                                                                          25

                                                                                          26
                                                                                               1Individual Defendants Bruce Polansky and James Grimes were terminated per Notice of
                                                                                          27
                                                                                               Voluntary Dismissal on December 18, 2015. (ECF No. 10.)
                                                                                          28
                                                                                           1   Plaintiff had, or may have had, against Defendants that are contained herein, reasonably related to,

                                                                                           2   or could have been brought in the above-captioned action, are hereby dismissed with prejudice in
                                                                                           3
                                                                                               their entirety.
                                                                                           4
                                                                                                       Each party to bear their own fees and costs.
                                                                                           5
                                                                                                       Dated this 31st day of July, 2019.
                                                                                           6
                                                                                               WATKINS & LETOFSKY, LLP                                OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                           7
                                                                                                                                                      STEWART, P.C.
                                                                                           8

                                                                                           9   /s/    Daniel R. Watkins                               /s/ Jill Garcia
                                                                                               Daniel R. Watkins                                      Anthony L. Martin
                                                                                          10   Eran S. Forster                                        Jill Garcia
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               8215 South Eastern Avenue                              Brian L. Bradford
                                                                                          11
                                                                                               Suite 265                                              3800 Howard Hughes Parkway
                                                                                          12   Las Vegas, NV 89123                                    Suite 1500
                                                                                               Attorneys for Plaintiff Joseph Cardinale               Las Vegas, NV 89169
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                          Attorneys for Defendant Eldorado Resorts
                                                         Telephone: 702.369.6800




                                                                                                                                                      Corporation, Michael Marrs, Kristen Hayde
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                          and Dominic Taleghani
                                                                                          15
                                                                                                                                                      IT IS SO ORDERED:
                                                                                          16

                                                                                          17

                                                                                          18                                                          ________________________________
                                                                                          19                                                          RICHARD F. BOULWARE, II
                                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                          20
                                                                                                                                                      DATED this 1st day of August, 2019.
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                 2
